Citation Nr: 0218368	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-00 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (DVA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to 
October 1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision of the RO 
that denied the veteran's claim for a rating in excess of 
40 percent for service connected diabetes mellitus.  The 
veteran entered a notice of disagreement in June 2001.  A 
statement of the case was issued in January 2002.  The 
veteran perfected his appeal before the Board in January 
2002.


FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate the claim on appeal has been 
accomplished.  

2.  The veteran's service-connected diabetes mellitus is 
manifested by a restricted diet regarding sweets, and 
daily insulin dosage, without objective loss of weight and 
strength, regulation of activities, avoidance of strenuous 
occupational or recreational activities, repeated episodes 
of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to 
a diabetic care provider, or evidence of mild diabetic 
complications.

3.  The veteran's service-connected diabetes mellitus is 
not manifested by unusual or exceptional factors such as 
marked interference with employment or frequent periods of 
hospitalization such as to render inapplicable the regular 
schedular standards.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R.§ 
3.321(b)(1), Part 4, § 4.119, Diagnostic Code 7913 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2001).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act 
and implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001 (to 
be codified as amended at 38 C.F.R. § 3.102).  They also 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, as all 
notification and development action needed to render a 
fair decision on the claims on appeal has, to the extent 
possible, been accomplished.

Through the December 2000 rating decision, the January 
2002 statement of the case, and correspondence from the RO 
the veteran and his representative have been notified of 
the law and regulations governing entitlement to the 
benefits he seeks, the evidence which would substantiate 
his claims, and the evidence which has been considered in 
connection with his appeal.  Thus, the Board finds that 
the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
provided ample opportunity to submit information and 
evidence.  Moreover, as there is no indication that there 
is any existing, potentially relevant evidence to obtain, 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  The duty to 
notify has been met.

The Board also finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claims.  The 
veteran canceled his request for a hearing.  The veteran 
has undergone VA examination and the RO has obtained 
pertinent VA records of treatment.  The Board notes that 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that is necessary for a fair 
adjudication of the claims that have not been obtained.  

Under these circumstances, the Board finds that the 
veteran is not prejudiced by the Board's consideration of 
the claims, at this juncture, without first remanding to 
the RO for any additional notification and/or development 
action.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

II.  Analysis

The veteran was granted service connection for diabetes 
mellitus through a rating action of April 1978.  An 
evaluation of 40 percent was assigned.  The veteran has 
contended that his disability has worsened.  He has stated 
that he cannot hold a job because he sometimes goes into 
insulin shock and gets very tired.

VA outpatient treatment records, dated from March 2000 to 
May 2001, show the veteran's diabetes being monitored 
without additional or worsening symptoms.  Records dated 
June 26, 2000 show the veteran denying signs or symptoms 
of hyperglycemia.  He reported adhering to a low salt, low 
fat diet.  He stated that he walked for 30 minutes 3-4 
times per week and he had joined a gym.  He reported rare 
hypoglycemic episodes in the evening with accu checks of 
140-160 in the morning.  He reported his last eye exam was 
in 1999.  He denied numbness or tingling of the lower 
extremities and denied feeling out of control.  He was 
referred to prosthetics for a glucometer and was told to 
keep a record of accu checks and call if consistently 
greater than 150 or less than 100.

Records from August 2000 indicate the veteran weighed 150 
pounds.  Records from October 2000 show the veteran 
denying signs or symptoms of hyperglycemia.  He reported 
occasional hypoglycemia in the evenings.  He reported accu 
check levels of 155 with readings of 80 in the evening.  
His weight was noted to be 153 pounds, height was 68 
inches.  Records from December 2000 show the veteran 
voicing concern over a nine pound weight loss since June 
2000.  He restarted smoking.  His morning accu check was 
noted to be 156.  

Records from February 2001 show the veteran voicing 
concern over a twelve pound weight loss over the past 
year.  He was noted to weigh 151 pounds.  Height was 68 
inches.  He reported accu checks of 200 to 220 in the 
morning and 90's in the evening.  He reported occasional 
hypoglycemia in the afternoon.  He denied signs or 
symptoms of hyperglycemia.  A summary note shows treatment 
in May 2001, involving a rentina screen, for diabetes 
without mention of complication, and not stated as 
uncontrolled.  

The report of a VA diabetes mellitus examination, 
conducted in June 2000, shows the examiner reviewed the 
veteran's medical records.  The veteran gave a history of 
having developed diabetes mellitus in 1975.  This was 
found on routine examination.  He reported one prior 
episode of ketoacidosis, which occurred in 1981.  He was 
hospitalized in Castle Point Hospital, New York, for 
approximately one month.  

He reported his diet was restricted to avoid sweets.  He 
has had no weight gain or loss in the past five years.  He 
has had no restriction of activity.  He has no visual 
problems.  He has no vascular or cardiac symptoms, and no 
neurological symptoms.  He reported he was taking insulin, 
10 units of regular and 20 units NPH in the a.m. and 5 
units regular and 15 units NPH in the p.m.  He stated he 
does not visit a specialist, but has routine care from his 
family physician.  For his diabetes he does not have any 
other symptoms such as anal pruritus or loss of strength.  

Physical examination showed a healthy male, weighing 156 
pounds, with a height of 5'8".  Examination of the 
cardiovascular system revealed no abnormalities.  
Peripheral vessels were normal.  Heart was regular rate 
with no murmurs, gallops or rubs.  There was no edema, 
ulceration, or sign or venous stasis.  Neurological 
examination revealed 5/5 strength.  Sensory was normal.  
Deep tendon reflexes were normal.  Status of the 
peripheral nerves was normal.  Foot examination was 
normal.  Examination of the eyes revealed no abnormality 
of the fundus.  Extraocular muscles were intact.  
Pupillary reactions were normal.  The skin was normal.  
The veteran had extensive tattoos on his arms but there 
was no ulceration or eczema.  Examination of the 
extremities revealed no abnormalities.  The feet were 
intact to pinprick and sharp and dull sensation as were 
the hands.  He denied bladder or bowel functional 
impairment.  Diagnosis was Diabetes mellitus, type I.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally 38 C.F.R. 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Diagnostic Code 7913 provides that a 40 percent rating is 
warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 
percent disability rating requires insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not 
be compensable if separately rated.  A 100 percent 
disability rating requires more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per 
year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119.  Note 1 of Diagnostic Code 
7913 specifically provides that compensable complications 
of diabetes will be rated separately (unless they are part 
of the criteria used to support a 100 percent rating), and 
that "[n]oncompensable complications are considered part 
of the diabetic process under diagnostic code 7913."  38 
C.F.R. § 4.119.

A review of the evidence reveals that the veteran's 
service- connected diabetes mellitus is primarily 
manifested by an insulin requirement, diet restricted 
regarding sweets, and subjective complaints of weight 
loss.  VA outpatient treatment records consistently show 
his diabetes under control with no complications.  
Although he has complained of weight loss, the objective 
evidence does not bear this out.  His weight appears to 
have fluctuated a small amount, however, the record does 
not show any indication that a medical care provider has 
indicated that he was underweight.  VA examination, in 
June 2000, was completely negative for any signs of 
complication.  He denied receiving any special care and 
stated his last hospitalization was in 1981.  He denied an 
restriction on activity.  At the time of examination the 
veteran reported no weight loss or gain for the previous 
five years.  His weight was noted to be 156 pounds, in 
August 2000 it was 150 pounds, in October 2000 it was 153 
pounds, and in February 2001 it was 150 pounds.  

The Board concludes that the objective evidence of record 
does not show that the veteran's service connected 
diabetes mellitus is manifested by regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year 
or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated.  No complications, regular specialized care, or 
hospitalizations are shown in the record.

The above determination is based on consideration of the 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  The Board also has considered whether 
assignment of an increased rating on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(1) is appropriate; 
however, the criteria for doing so are not met.  The Board 
acknowledges the veteran's statements and complaints 
regarding his diabetes mellitus; however, the evidence of 
record does not show such an exceptional or unusual 
disability picture as to render application of the normal 
schedular rating criteria impractical.  In the absence of 
evidence of such factors noted in 38 C.F.R. § 3.321(b)(1), 
the Board is not required to refer or remand the claim for 
compliance with the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-
9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.

For all the foregoing reasons, the claim for a higher 
evaluation for diabetes mellitus must be denied.  In 
reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  
However, however, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).



ORDER

An evaluation in excess of 40 percent for diabetes 
mellitus is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

